Dismissed and Opinion Filed September 15, 2017




                                            S    In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                         No. 05-17-01078-CV

                                   IN RE JASON ZENO, Relator

                  Original Proceeding from the 296th Judicial District Court
                                    Collin County, Texas
                             Trial Court Cause No. 296-5136707

                               MEMORANDUM OPINION
                            Before Justices Francis, Brown, and Whitehill
                                    Opinion by Justice Whitehill
        In this original proceeding, relator asks this Court to issue a writ directing the district

clerk to file a motion for child support modification and a request to proceed in forma pauperis

that relator purportedly sent to the district clerk for filing.

        This Court does not have jurisdiction to issue a writ of mandamus against a district clerk

unless it is necessary to enforce our own jurisdiction. TEX. GOV’T CODE § 22.221(a) (court of

appeals may only issue writ of mandamus against district and county judges or as necessary to

enforce jurisdiction of appellate court); In re Wilkerson, No. 05-16-00322-CV, 2016 WL
1320815, at *1 (Tex. App.—Dallas Apr. 5, 2016, orig. proceeding) (mem. op.) (citing In re

Simpson, 997 S.W.2d 939, 939 (Tex. App.—Waco 1999, orig. proceeding)). Relator has no

appeal pending in this Court and, therefore, our jurisdiction is not in jeopardy.
      Accordingly, we dismiss relator’s petition for writ of mandamus for want of jurisdiction.




                                                   /Bill Whitehill/
                                                   BILL WHITEHILL
                                                   JUSTICE




171078F.P05




                                             –2–